Citation Nr: 1111121	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  09-43 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a bilateral leg disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel



INTRODUCTION

The appellant served on active duty from September 1980 to December 1980.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO).

The appellant requested a video conference Board hearing in connection with his appeal.  Such a hearing was scheduled for March 2011; however, as explained below, he withdrew his appeal on the day of the scheduled hearing.


FINDING OF FACT

On March 11, 2011, prior to the promulgation of the Board's decision in the appeal, the appellant withdrew his appeal with respect to the issue of entitlement to service connection for a bilateral leg disability.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal for the issue of entitlement to service connection for a bilateral leg disability by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appellant may withdraw an appeal in writing or on the record at a hearing on appeal at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204.  When an appellant does so, the withdrawal effectively creates a situation where there no longer exists any allegation of error of fact or law.  Consequently, in such an instance, the Board does not have jurisdiction to review the appeal, and the appropriate action by the Board is dismissal.  38 U.S.C.A. §§ 7104, 7105(d).

In a statement received by the Board on March 11, 2011, the appellant indicated that he wished to withdraw his appeal with respect to the issue of entitlement to service connection for a bilateral leg disability.  This is certainly permissible under the Board's rules of practice.  See 38 C.F.R. § 20.204.  Given the appellant's clear intent to withdraw his appeal in this matter, further action by the Board in the matter would not be appropriate.  38 U.S.C.A. § 7105.


ORDER

The appeal in the claim of entitlement to service connection for a bilateral leg disability is dismissed.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


